                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE

MARY E. McDANIEL,                                      |
    Plaintiff,                                         |
                                                       |
vs.                                                    |
                                                       |       No. ____________________
WAL-MART STORES EAST, L.P.,                            |
    Defendant.                                         |


                                          COMPLAINT


       MARY E. MCDANIEL, by and through her attorneys, in support of her claim for

damages against the Defendant, WALMART STORES EAST, L.P., for injuries suffered as a

result of the negligent acts of the Defendant, WALMART STORES EAST, L.P., which occurred

on or about September 28, 2018, would show unto the Court the following:

       1.      At all times mentioned in this Complaint, the Plaintiff was and presently is a

resident of Bradley County, Tennessee residing at 145 Linden Dr. SE, Cleveland, Tennessee. At

the time of the accident, Plaintiff was 71-years of age.

       2.      The Defendant, WALMART STORES EAST, L.P. is a limited partnership doing

business in Bradley County, Tennessee and is located at 4495 Keith St NW Cleveland, TN

37312. Its registered agent for service of process is C T Corporation System, who may be served

at 300 Montvue, Road, Knoxville, TN 37919-5546

       3.      In the event that Defendant(s) are incorrectly named, Plaintiff reserves the right to

amend this pleading to identify the proper party defendant(s).

       4.      Plaintiff brings this action to recover for personal injuries and damages resulting

from the Defendants’ failure to maintain its store premises in a safe condition.

       5.      In the alternative, Plaintiff alleges that Plaintiff’s injuries and damages are a direct



Case 1:21-cv-00082-TAV-SKL Document 1 Filed 04/19/21 Page 1 of 3 PageID #: 1
and proximate result of Defendant’s failure to warn the Plaintiff of the existence of a hazardous

condition on or about September 28, 2018.

        6.        Plaintiff would show that a civil action was previously filed within the statute of

limitations and assigned docket by this Court 1:19-CV-260, which action was voluntarily

dismissed by the parties on or about November 9, 2020 without prejudice to the refiling of this

current action.

        7.        While the Plaintiff was a guest at WALMART STORES EAST, L.P., in

Cleveland, Tennessee, Plaintiff slipped on water which had accumulated on the tile floor outside

the public restrooms in the vicinity of the ice freezer and bottled water dispenser near the check-

out counters suffering severe bodily injury.

        8.        At the time of Plaintiff’s fall, Plaintiff avers that the tile floor was covered with

water causing the floor to be slippery and extraordinarily treacherous to pedestrians entering or

exiting the public restrooms and that section of the store.

        9.        Plaintiff avers that the Defendant failed to address this dangerous condition or to

provide any warning to business invitees such as the Plaintiff.

        10.       Defendant’s failures, individually, and in concert were the proximate cause of the

Plaintiff’s injuries.

        11.       As a result of her injuries, Plaintiff has incurred medical expenses in an amount in

excess of $77,000.

        12.       Furthermore, as a result of her injuries, Plaintiff’s ability to enjoy the everyday

normal associations of life is impaired.

        WHERERFORE WHEREAS, the PLAINTIFF DEMANDS that:

        1.        Process issue to the Defendant to be served upon its registered agent and




Case 1:21-cv-00082-TAV-SKL Document 1 Filed 04/19/21 Page 2 of 3 PageID #: 2
Defendant be required to answer within the time required by law;

       2.      Upon the hearing in this matter, Plaintiff have and recover a judgment against the

Defendant in the amount of Two Hundred Fifty Thousand Dollars ($250,000.00) to compensate

her for her injuries, pain and suffering, and cost of medical care.

       3.      Plaintiff be awarded such further and additional general relief as to which she

may be entitled.

                                              Respectfully submitted,

                                              MARY E. MCDANIEL, Plaintiff
                                              By her attorneys

CHANCEY- KANAVOS

BY: /s/ H. Franklin Chancey
      H. FRANKLIN CHANCEY, BPR#013187
      P.O. Box 42
      Cleveland, TN 37364-0042
      423-479-9186




Case 1:21-cv-00082-TAV-SKL Document 1 Filed 04/19/21 Page 3 of 3 PageID #: 3
